Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 5/28/2021 has been entered.  Claims 1, 3-13, 15-24 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0291793 to Yang in view of U.S. Publication 2010/0201275 to Cok and U.S. Publication 2014/0253502 to Cho and U.S. Publication 2008/0238912 to Aoki.

Regarding claims 1 and 13, Yang teaches an organic light emitting display and method comprising: 
a display panel including a plurality of display lines, each of the display lines in which a plurality of pixels are arranged, each of the pixels including a light emitting element and a driving element (see Fig. 5 and paragraphs 23-25); 
a panel driver configured to supply a gate signal and a data voltage synchronized with the gate signal to the pixels of the display lines (see Fig. 3 gate driving circuit 14 and paragraphs 29 and 31); 
a sensing unit configured to sense driving characteristics of the pixels (see paragraph 22); and 
a timing controller configured to control operation timings of the panel driver and the sensing unit, and overlappingly shift the driving sequence for at least some display lines among the plurality of display lines in accordance with a line sequential manner (see paragraphs 12 and 32). 
Yang does not teach corresponding to a degree of organic light emitting diode (OLED) degradation during a sensing driving sequence, the sensing driving sequence for sensing the degree of OLED degradation;

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the OLED degradation sensing Cok with the OLED display of Yang for the purpose of enhancing the OLED system with a known technique for improving similar devices by compensating for OLED degradation and age.
Yang in view of Cok does not teach wherein the display panel includes a first display block and a second display block that are continuously driven for sensing, and
wherein each of the first display block and the second display block has K display lines sequentially driven for sensing in accordance with the sensing driving sequence, where K is a natural number of 2 or more,
where initialization periods of second to Kth display lines which are driven for sensing are sequentially shifted, and
wherein each of the initialization periods corresponds to the gate signal having an on level, and the boosting period corresponds to the gate signal having an off level.
Cho teaches wherein the display panel includes a first display block and a second display block that are continuously driven for sensing (see Fig. 3 Tx1,Tx2 and paragraphs 80-85),
wherein each of the first display block and the second display block has K display lines sequentially driven for sensing in accordance with the sensing driving sequence, where K is a natural number of 2 or more (see Figs. 6, 7 paragraphs 93-99),
where initialization periods of second to Kth display lines which are driven for sensing are sequentially shifted (see Fig. 5 and paragraphs 82-88 where where E is on ), and

It would have been obvious to a person having ordinary skill in the art to combine the non-overlapping first and second blocks as taught by Cho with the OLED of Yang in view of Cok for the purpose of driving the touch panel using a known driving scheme to produce predictable results.
Yang in view of Cok and Cho does not teach [where initialization periods of second to Kth display lines which are driven for sensing are sequentially shifted] within a boosting period of a first display line which is driven for sensing.

    PNG
    media_image1.png
    413
    501
    media_image1.png
    Greyscale

However, Aoki teaches [where initialization periods of second to Kth display lines which are driven for sensing are sequentially shifted] within a boosting period of a first display line which is driven for sensing (see Fig. 6 where after S1, S2-Sk to S640 all occur while S1 is off; the labeling is poor, so the annotated figure 6 shows what corresponds to the claimed boosting period).


Regarding claims 9 and 21, Yang in view of Cok and Cho and Aoki teaches the organic light emitting display and method of claims 1 and 13.  Yang teaches wherein the timing controller overlappingly shifts the sensing driving sequence for all the display lines in accordance with the line sequential manner (see paragraphs 23, 25, 26). 

Regarding claims 10 and 22, Yang in view of Cok and Cho and Aoki teaches the organic light emitting display and method of claims 9 and 21.  Yang teaches wherein an initialization period of each of the display lines to be driven for sensing in a subsequent order is set to be within a boosting period of each of the display lines to be driven for sensing in an immediately previous order (see Yang paragraph 23 and combination with Kim on the specific multiple periods in paragraphs 63 and 66). 

Regarding claims 11 and 23, Yang in view of Cok and Cho and Aoki teaches the organic light emitting display and method of claims 10 and 22.  Yang teaches wherein the panel driver sequentially supplies a data voltage for on-driving for setting the pixel current to pixels of the display lines during the initialization period of each of the display lines, and wherein the panel driver sequentially supplies a data voltage for off-driving for blocking the pixel current to the pixels of the display lines during the sampling period of each of the display lines (see paragraphs 23-25). 

. 

Claims 3-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0291793 to Yang in view of U.S. Publication 2010/0201275 to Cok and U.S. Publication 2014/0253502 to Cho and U.S. Publication 2008/0238912 to Aoki and U.S. Publication 2016/0071445 to Kim.

Regarding claims 3 and 15, Yang in view of Cok and Cho and Aoki teaches the organic light emitting display and method of claims 2 and 14.  Yang in view of Cok and Cho and Aoki does not teach wherein the sensing driving sequence includes: 
an initialization period for setting a pixel current flowing in the driving element; 
a boosting period for storing an operating point voltage of the light emitting element depending on the pixel current in a parasitic capacitor of the light emitting element after the initialization period; and 
a sampling period for sampling the operating point voltage of the light emitting element after the boosting period. 
However, Kim teaches wherein the sensing driving sequence includes: 

a boosting period for storing an operating point voltage of the light emitting element depending on the pixel current in a parasitic capacitor of the light emitting element after the initialization period (see Fig. 7 and 8B and paragraphs 16 and 73, 74); and 
a sampling period for sampling the operating point voltage of the light emitting element after the boosting period (see Fig. 7 and 8C and paragraphs 16 and 75). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the driving periods for OLED degradation senings as taught by Kim with the overlapping line sequential display/touch scanning of Yang in view of Cok and Cho and Aoki for the purpose of enhancing an OLED display with an OLED driving method to compensate for OLED degradation. 

Regarding claims 4 and 16, Yang in view of Cok and Cho and Aoki and Kim teaches the organic light emitting display and method of claims 3 and 15.  Yang teaches wherein a sampling period of the Kth display line which is driven for sensing in the first display block and an initialization period of the first display line which is driven for sensing in the second display block are non-overlapped (see paragraphs 25, 32 and 48). 

Regarding claims 5 and 17, Yang in view of Cok and Cho and Aoki and Kim teaches the organic light emitting display and method of claims 4 and 16.  Yang teaches wherein the panel driver sequentially supplies a data voltage for on-driving for setting the pixel current to pixels of the display lines belonging to the first display block during a first period, wherein the panel driver sequentially supplies a data voltage for off-driving for blocking the pixel current to the pixels of the display lines 

Regarding claims 6 and 18, Yang in view of Cok and Cho and Aoki and Kim teaches the organic light emitting display and method of claims 5 and 17.  Yang teaches wherein the panel driver sequentially supplies a first gate pulse synchronized with the data voltage for on-driving to the pixels of the display lines belonging to the first display block during the first period, and wherein the panel driver sequentially supplies a second gate pulse synchronized with the data voltage for off-driving to the pixels of the display lines belonging to the first display block during the second period after the first period (see paragraphs 25, 32 and 48). 

Regarding claims 7 and 19, Yang in view of Cok and Cho and Aoki and Kim teaches the organic light emitting display and method of claims 6 and 18.  Yang teaches wherein the panel driver sequentially supplies a data voltage for on-driving to pixels of the display lines belonging to the second display block during a third period, wherein the panel driver sequentially supplies a data voltage for off-driving to the pixels of the display lines belonging to the second display block during a fourth period after the third period, wherein initialization periods of the display lines belonging to the second display block are included in the third period, and wherein sampling periods of the display lines belonging to the second display block are included in the fourth period (see paragraph 48). 

Regarding claims 8 and 20, Yang in view of Cok and Cho and Aoki and Kim teaches the organic light emitting display and method of claims 7 and 19.  Yang teaches wherein the panel driver . 

Response to Arguments

Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625